Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is responsive to Applicant’s granted petition for revival and response to election/restriction filed 02/07/2022.  
Claims 1-20 are currently pending.
The Drawings filed 10/03/2019 are approved by the examiner.
The IDS statement filed 10/03/2019 has been considered.  An initialed copy accompanies this action.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-16 and 20, in the reply filed on 02/07/2022 is acknowledged.  However, upon search and examination of the elected claims it was found claim 1 is directed to an allowable product.  Since claims 17-19 are directed to the process of making an allowable product, the restriction requirement between Groups I and II set forth in the Office action mailed 01/19/2021 is hereby withdrawn, and claims 17-19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Biggin et al. (US 2011/0121246), Hao et al. ("Porous MgO material with ultrahigh surface area as the matrix for phase change composite," Thermochimica Acta, 604, 2015, 45-51), and Atinafu et al. ("Synthesis of porous carbon from cotton using an Mg(OH)2 template for form-stabilized phase change materials with high encapsulation capacity, transition enthalpy and reliability," J. Mater. Chem. A., 2018, 6, 8969-8977), fail to teach or suggest a heat storage material (or method of making and building material thereof) comprising mesoporous Mg(OH)2 and an organic phase change material where partially or all of the phase change material relative to the total weight of the phase change material is located within pores of the mesoporous Mg(OH)2.   
Biggin et al. teaches a thermal energy storage composition having improved fire retardant properties comprising particles of organic phase change material, particles of 
Hao et al. teaches a shape-stabilized phase change composite comprising mesoporous magnesium oxide (MgO) as a matrix for a polyethylene glycol (PEG-1000) functional phase where the mesoporous MgO provides structural strength and prevents leakage of the molten PEG during the phase change process (abstract).  Hao et al. fails to teach or suggest the presence of (or any motivation to modify the mesoporous MgO to provide/obtain) any Mg(OH)2 as claimed, and is cited to show the state of the art that mesoporous MgO is a typical or sufficient matrix for shape-stabilized phase change materials.  It is noted Hao et al. is cited in the present application's specification on page 28 and Applicant has compared mesoporous MgO-based and Mg(OH)2-based composites showing they have distinct XRD diffraction peaks (Figs. 1 and 2). 
Atinafu et al. teaches porous carbon-stabilized phase change materials (abstract).  Although Atinafu et al.'s preparation method comprises providing Mg(OH)2 made by hydrolysis of MgO as a template in cotton (hybrid) for obtaining the porous carbon, the hybrid is subject to carbonization and acid leaching that decomposes Mg(OH)2 and removes any residual Mg(OH)2 or MgO before the obtained porous carbon is loaded with a phase change material (see the Experimental section and Fig. 1 on pages 8970-8971).  In other words, even though Atinafu et al.'s process comprises providing Mg(OH)2 to make a heat storage material, the final heat storage product does not contain any mesoporous Mg(OH)2 and organic phase change material as claimed.
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
February 9, 2022